PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/981,818
Filing Date: 25 Jul 2013
Appellant(s): Eswaran et al.



__________________
Richard Blakely Glasgow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Introductory Remarks
Only claims 25-27 are on appeal.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, and 9 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,224,490 (Allen), in view of DE 102008033337 (Getman), and further in view of U.S. Patent No. 5,218,972 (Gorsuch).  The basis of this rejection is provided in the Office Action dated on 2/3/2020 and in the Examiner’s Answer dated 9/2/2020, which was affirmed by the PTAB in the Decision on Appeal issued on 7/8/2021.  The Appellant has not addressed this rejection and has not appealed this rejection.

Claims 5 and 8 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,224,490 (Allen), in view of DE 102008033337 (Getman), and further in view .

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,224,490 (Allen), in view of DE 102008033337 (Getman), and further in view of U.S. Patent No. 5,218,972 (Gorsuch), and further in view U.S. Patent Application Publication No. 2008/0139959 (Miethke) and U.S. Patent No. 4,559,953 (Wright ‘953).
Allen teaches a pneumatic tocodynamometer, comprising: a plate 22, bellows 20, foam pad 24, and a pressure transducer 12.  Allen discloses that bellows 20 may be any suitable shape and the plate 22 may be any suitable shape (col. 3, lines 15-40 of Allen).  Getman discloses bellows in the form of a membrane 10 and a plate in the form of the body 20 (paragraph 0063 of Getman).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the membrane 10 and the plate 20 of Getman for the bellows 20 and the plate 22 of Allen, respectively, since Allen discloses that other types of bellows and plates may be used and Getman discloses such bellows and plates and/or they are simple substitutions of known elements for others so as to yield predictable results.
The combination teaches that the channel 23 leads to a measuring mechanism (the line 14 to pressure transducer 12 of Allen).  Gorsuch discloses that the pressure transducer is placed inside the plate (see the pressure transducer 26 in the plate 14 of Gorsuch).  It would have been 
One of ordinary skill in the art would then consider what kind of dimensions are appropriate for the cavity, passage, and transducer of the combination.  Miethke teaches that less volume of air from the membrane to the transducer permits more sensitive readings (paragraphs 0020 and 0163-0164 of Miethke).  Gorsuch teaches that the volumetric displacement should be small (col. 2, lines 48-51 of Gorsuch) as well as having small flexibility for the membrane 38 (col. 3, line 58 to col. 4, line 2 of Gorsuch) when used as a tocodynamometer.  The static and dynamic dimensions of the device are a function of the desired sensitivity, the desired volumetric displacement, and the desired flexibility of the membrane.  As such, the static and dynamic dimensions of the device are results-effective variables that would have been optimized through routine experimentation based on the desired sensitivity, the desired volumetric displacement, and the desired flexibility of the membrane.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the static and dynamic dimensions of the device so as to obtain the desired sensitivity, the desired volumetric displacement, and the desired flexibility of the membrane.   Further, the dimensions of such measurement devices are on the order of 1 cc for the components related to the membrane and cavity (col. 2, lines 28-37 of Wright ‘953), which one of ordinary skill in the art would recognize as a point of optimization.  Accordingly, the features “wherein said closed interior air volume is 20 cc or less, wherein said elastic membrane and said closed interior air volume are configured in combination to control a sensitivity of said pneumatic tocodynamometer to a movement interference” would have been obvious based on routine optimization and given the dimensions of such devices being in the range disclosed by Wright ‘953.  

a sensor body comprising a rigid guard-ring (the plate 20 of Getman) and an elastic membrane (the membrane 10 of Getman) covering a depression (the depression forming the pressure chamber of Getman) in said rigid guard-ring;
a pressure transducer (the transducer of Allen in the plate 20 of Getman);
an air passage (the passage 23 of Getman) between said depression and said pressure transducer and in air communication with said depression and said pressure transducer; and
wherein said closed interior air volume is 20 cc or less, wherein said elastic membrane and said closed interior air volume are configured in combination to control a sensitivity of said pneumatic tocodynamometer to a movement interference (the optimized closed interior air volume of the combination; col. 2, lines 28-37 of Wright ‘953).
With respect to claim 26, the combination teaches or suggests that said depression is a spherical depression (the depression forming the pressure chamber of Getman).
With respect to claim 27, the combination teaches or suggests a fetal monitor operatively connected to said pressure transducer (the fetal monitor of Allen).

(2) Response to Argument
Prior art rejection
The Appellant asserts that the Examiner has not established that the configuration of the elastic membrane in combination with the closed interior air volume was recognized to be a 
These arguments are not persuasive for the following reasons.
 First, the claimed invention includes:
 “a sensor body comprising a rigid guard-ring and an elastic membrane covering a depression in said rigid guard-ring; 
a pressure transducer; 
an air passage between said depression and said pressure transducer and in air communication with said depression and said pressure transducer; and
a closed interior air volume comprising a volume of air in said depression and a volume of air in said air passage, wherein said closed interior air volume is 20 cc or less, 
wherein said elastic membrane and said closed interior air volume are configured in combination to control a sensitivity of said pneumatic tocodynamometer to a movement interference.
The underlined portions of claim 25 show that the claimed structure includes an elastic membrane and a closed interior air volume ranging from 0-20 cc.  The membrane and air volume are configured to control a sensitivity to a movement interference.  The specification mentions interferences in two instances, both in paragraph at page7, line 31 to page 8, line 9:

    PNG
    media_image2.png
    418
    763
    media_image2.png
    Greyscale

It is noted that the specification itself does not teach that claimed invention was designed to control sensitivity to only a movement interference.  Rather, the claimed invention was designed to control sensitivity to interferences generally, including maternal breathing and movement artifacts.  Interferences generally are to be avoided so accurate measurements can be taken.  For example, col. 1, lines 16-20 of Wright ‘953 discloses of taking measurements “without undue interference” which reflects interferences are something to be prevented in design.  
As to point (1), each of Miethke, Gorsuch, and Wright ‘953 relates to the use of an elastic membrane, a pressure-transmitting medium, and a pressure transducer.  Miethke discloses an implantable device for determining pressure using a window 28 covered by a foil 21, a chamber 35 filled with air, and an electronic unit 34 (paragraphs 0163-0164 of Miethke).  Gorsuch discloses a tokodynamometer that uses a flexible diaphragm 38, a cavity filled with a fluid 36, and a transducer 26 (col. 3, lines 1-45 of Gorsuch).  Wright ‘953 discloses a measurement unit using a diaphragm 3, an air medium, and a volume transducer (col. 2, lines 28-66 of Wright ‘953).  Each of these references disclose the basic mechanics of movement of a membrane being transmitted through a fluid medium to a transducer to detect the movement.  These references are 
As to point (2), the teachings of Miethke, Gorsuch, and Wright ‘953 provide guidance to the kind of dimensions that are appropriate for the cavity, passage, and transducer of the combination.  Miethke teaches that less volume of air from the membrane to the transducer permits more sensitive readings (paragraphs 0020 and 0163-0164 of Miethke).  Paragraph 0020 of Miethke, in particular, refers to how the volume and the flexibility of the membrane play off with each other.  Gorsuch teaches that the volumetric displacement should be small (col. 2, lines 48-51 of Gorsuch) as well as having small flexibility for the membrane 38 (col. 3, line 58 to col. 4, line 2 of Gorsuch) when used as a tocodynamometer.  Col. 3, line 58 to col. 4, line 2 of Gorsuch, in particular, refers to how the volume and the flexibility of the membrane play off with each other. Both of these citations from Miethke and Gorsuch disclose how volume works in concert with the flexibility of the membrane. Col. 2, lines 28-37 of Wright ‘953 discloses that the dimensions of components related to the membrane and cavity are on the order of 1 cc for the components related to the membrane and cavity (col. 2, lines 28-37 of Wright ‘953).  These references clearly show the interplay of the cavity size and the membrane’s flexibility as being adjustable properties.  Though Gorsuch does not disclose the use of air as the pressure-transmitting medium (hence why the Appellant states that Gorsuch is not disclosing a pneumatic tocodynamometer), Gorsuch does disclose a tocodynamometer and its operation that is analogous enough to the combination of Allen, Getman, and Gorsuch and the claimed invention (i.e., using a pressure-transmitting medium between an elastic membrane and pressure 
The Appellant quotes paragraphs 0020, 0163, and 0164 of Miethke and asserts:

    PNG
    media_image3.png
    659
    779
    media_image3.png
    Greyscale
,
As previously mentioned, each of Miethke, Gorsuch, and Wright ‘953 relates to the use of an elastic membrane, a pressure-transmitting medium, and a pressure transducer.  These references clearly show the interplay of the cavity size and the membrane’s flexibility as being adjustable properties.  For example, Miethke discloses an implantable device for determining pressure using a window 28 covered by a foil 21, a chamber 35 filled with air, and an electronic unit 34 (paragraphs 0163-0164 of Miethke).  This reference discloses the basic mechanics of movement of a membrane being transmitted through a fluid medium to a transducer to detect the movement.  It is then pertinent to the problem of what kind of sizes are suitable for the cavity containing the pressure-transmitting medium, which are a problem that the inventors had and a problem faced by one of ordinary skill in the art when considering the combination of Allen, Getman, and Gorsuch.
Also, the teachings of Miethke provide guidance as to the kind of dimensions that are appropriate for the cavity, passage, and transducer of the combination.  Miethke teaches that less 
The Appellant asserts that Wright ‘953 does not teach a range of closed air volumes for optimization and that the calculations provided by the Examiner on page 7 of the Office Action 

    PNG
    media_image4.png
    542
    780
    media_image4.png
    Greyscale

These arguments are not persuasive for the following reasons.  First, Wright ‘953 discloses representative volumes that one of ordinary skill in the art would recognize as a point of optimization for devices comprising elastic membranes, pressure-transmitting medium, and transducers receiving signals from the pressure-transmitting medium.  Second, the nozzle and tube volumes are not relevant to the optimization rationale since the combination of Allen, Getman, and Gorsuch does not have such nozzles and tubes.  The analogous volumes between that of the combination of Allen, Getman, and Gorsuch and that of Wright ‘953 are being related to each other.  There is no reason to include the volumes of the nozzle and tubes when determining the sizing requirements of the combination of Allen, Getman, and Gorsuch since the combination does not require the addition of extraneous volumes to it.  Third, it is an optimization analysis that is the basis of the rejection.  The volume suggested by Wright ‘953 provides guidance as to where to start with the sizing requirements after Miethke and Gorsuch have shown that smaller is better.
As can be seen by Wright ‘952, these devices are quite small and the Appellant’s small volumes are typical rather than inventive.  Since the Appellant’s small volumes are typical rather than inventive, the volumes of the prior art would also control the sensitivity of the tocodynamometer since Miethke, Gorsuch, and Wright ‘953 all teach small volumes for the sake of better accuracy, implying less interference from other sources including movement and noise.  Further, the basis of the optimization is to achieve a desired sensitivity (paragraphs 0020 and 0163-0164 of Miethke) during use, which involves addressing different manners of possible interference.  Thus, the optimization is configured to control sensitivity of the pneumatic tocodynamometer.
In view of the above, the prior art shows that the Appellant’s small volumes are typical rather than inventive.  The Examiner also has shown that the small sizes are desired by the prior art so as to improve the sensitivity of the pneumatic tocodynamometer, which is the same purpose as the Appellant’s.  The Appellant’s reliance that a specific interferent (movement interference) must be the sole reason to optimize so as to achieve a typically-known size does not make a physical distinction over the prior art and does not change the optimization process since the prior art optimizes to the typically-known size so as to control sensitivity against all interferents generally.  Thus, the claimed structure is obvious over the prior art.
Accordingly, the Examiner has established that claim 25 is obvious over Allen, Getman, Gorsuch, Miethke, and Wright ‘953.
The rejection of claims 26-27 is proper since the rejection of claim 25 is proper and the prior art teaches or suggests the features of these claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW KREMER/Primary Examiner, Art Unit 3791


Conferees:
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.